DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive. 
Regarding Section 103, Applicant argues:  “At Page 9 of the Decision, the Board reversed the rejection of claims 1, 8-15, 19, 23, 24, 26, and 27 under 35 U.S.C. 103(a). Thus, Applicant submits that the 103(a) rejections outlined in the Final Office Action of January 28, 2019 are overcome.”
Examiner notes that Applicant amends the present claims to closer correspond to what PTAB found to be prior art.  PTAB found that previous rejection was deficient because “AAPA teaches that the system is taken out of runtime operation” and the 
Thus the amendment renders the claims rejectable in view of the PTAB decision.  See reasons for rejection updated with respect to the PTAB decision below. 
Regarding the section 101 rejection affirmed by the PTAB, Applicant argues:  “Under the subject matter eligibility guidance set forth in MPEP § 2106 …”
Examiner notes that Applicant has waived these arguments before the PTAB and Examiner does not see reason to contradict the PTAB decision at this time.
Applicant further argues:  “While Applicant respectfully disagrees, Applicant has amended claims 1 and 19 to recite further patentable features. In particular, claim 1 recites "h) ceasing the runtime vision inspection process; and i) performing the additional calibration process to recalibrate at least one of the at least three cameras." Claim 19 has been amended to recite features that can be compared to those recited in claim 1.”
Examiner notes that Applicant does not explain why it believes these specific amendments to render the claims eligible in view of the PTAB decision.  At this time, Examiner does not believe that the amended language substantively changes the subject matter of the claims from the claims considered and affirmed by the PTAB.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as 

Claims 1, 8-15, 19, 23-24, 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 7212228 to Utsumi (“Utsumi”), cited in IDS, in view of US 20070196016 to Chen (“Chen”), and additionally in view of prior art admitted by the Applicant in the Specification ("AAPA").  Also note guidance in the PTAB Decision issued on 09/21/2021 (“PTAB”).
Regarding Claim 1:  “A method for determining camera miscalibration in a system of at least three cameras, comprising the steps of:  (The preamble is read into the claim because it provides antecedent basis for the at least three cameras.  See a multicamera calibration system in Utsumi, Fig. 1. Also note AAPA Paragraph 2.)
a) during a calibration process and prior to a runtime vision inspection process, (“correspondence to the changes in the position and posture of the camera by failure during operation in addition to prior calibration
calibrating the at least three cameras, (Utsumi teaches “updating, for each of the cameras, the estimated values of the position and posture of the camera on the basis of observation information shared with the surrounding cameras” which indicates the cameras are calibrated prior to and can be updated during a selected runtime.  Also note calibrating multiple cameras in AAPA Paragraph 2.)
including estimating respective intrinsic calibration parameters and  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, estimating intrinsic parameters can mean using a previously determined intrinsic parameters (specified by manufacturer, measurement, or estimation), such as a focal length of a camera, as an input to the calibration process .  See Specification, Paragraphs 3 and 38.  Utsumi uses a known focal length in performing calibration.  See Column 7, lines 8-13, Fig. 3, and Equations 31 and 32. Also note modeling and estimating intrinsic parameters in AAPA Paragraphs 2-3.)
 extrinsic calibration parameters for each of the at least three cameras, and finding the respective error statistics for each of the at least three cameras  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, extrinsic calibration parameters can comprise camera position or orientation with respect to a feature point, a reference point or the position of another camera, and the respective error statistics can correspond to feature amounts and particular position measurements of the objects and the cameras that relate to the camera Each of the observation sections 4 performs processing for extracting feature amounts on the basis of an input image obtained from the corresponding camera 2. The feature amounts (the position of a representative point, the position of a head vertex …” exemplifying calibration object elements.  Column 5, lines 1-5.  Note that the shared observation features (similarity and error statistics) obtained by each camera are then used in calibrating the camera parameters.  Ustumi, Column 2, line 35 – Column 3, line 59. Also note the various embodiments of this information in AAPA Paragraphs 2-6.)
each of the at least three cameras is located at a different orientation with respect to a calibration object in a three-dimensional space;  (Note, this element does not require steps to be performed.  Further, Utsumi teaches a camera calibration object in Fig. 5 and non-camera calibration object in Fig. 6. Also note positions and orientations in AAPA Paragraphs 2-3.)
b) during the runtime vision inspection process in which an inspection object is aligned or inspected based upon a training model, the intrinsic calibration parameters, and the extrinsic calibration parameters, and the error statistics,  (PTAB has indicated a need for additional explanation of how prior art performs runtime inspection “based upon a training model, the intrinsic calibration parameters, the extrinsic calibration parameters, and the error statistics” on Pages 8-9.  As previously noted for elements above, it is the admitted prior art that “Camera calibration involves modeling [training / calibration model] a camera's position and lens characteristics known as the extrinsic and 
finding a first feature on the inspection object in the three-dimensional space with a first plurality of the at least three cameras and determining a first estimated location of the first feature;  (“finding, by an observation [object feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture from the reference camera.”  Column 2, lines 48-50, and Column 3, lines 21-24 and Fig. 9.  Also note feature based calibration embodiments in AAPA Paragraphs 2-3 and 5-6. 
Also see calibration of cameras in position and orientation by “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture [orientation] from the reference camera.”  Utsumi, Column 2, lines 48-50, Column 3, lines 21-24, and Fig. 9.  Further “a method of estimating [determining] the position and posture [orientation] of a camera” in 
c) during the runtime vision inspection process comparing the first estimated location with a first predicted location from the training model to generate a first alignment score to be used in alignment or inspection of the inspection object;   (See runtime calibration of cameras in position and orientation by “a second step of updating the estimated values of the position and posture of the camera on the basis [scores] of the [alignment] information related to the relative posture and relative position calculated in the first step.”  Utsumi, Column 2, lines 33-36, Column 3, lines 21-24, and Fig. 9.  Further “a method of estimating [determining] the position and posture [orientation] of a camera” in Column 2, line 59.  Also note “These current parameters are analyzed with respect to stored, setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein remain within acceptable calibration” which scores the alignment as acceptable or not, in AAPA Paragraphs 5-6.)
d) during the runtime vision inspection process, finding a second feature on the inspection object in the three-dimensional space with a second plurality of the at least three cameras and determining a second estimated location of the second feature,  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, the second feature can be the same as the first feature.  In Utsumi:  “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first posture [second measurement] from the reference camera.”  Column 2, lines 48-50, and Column 3, lines 21-24.  .  Further, see Lines 58-63 where the second measurement can be a successive measurement of the feature as it moves.  Also note feature based calibration embodiments in AAPA Paragraphs 2-3 and 5-6, and note that duplication of the calibration operation is obvious because duplication predictably produces an additional calibration result.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
simultaneously with the first estimated location, of the second feature  (“a plurality of observations simultaneously carried out”  Column 2, lines 15-16.  Also note analyzing multiple measurements and parameters at the same time in AAPA Paragraphs 2-3 and 5-6.)
e) during the runtime vision inspection process, comparing the second estimated location with a second predicted location from the training model to generate a second alignment score to be used in alignment or inspection of the inspection object;  (See calibration of cameras in position and orientation by “a second step of updating the estimated values of the position and posture of the camera on the basis [scores] of the [alignment] information related to the relative posture and relative position calculated in the first step.”  Utsumi, Column 2, lines 33-36, Column 3, lines 21-24, and Fig. 9.  Further “a method of estimating [determining] the position and posture [orientation] of a camera” in Column 2, line 59.  Also note “These current parameters are analyzed with respect to stored, setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein 
f) during the runtime vision inspection process, comparing the first alignment score and the second alignment score with respect to at least one of (i) an accuracy determined during step (a), or (ii) a desired system accuracy;”  (“The feature amount which [on comparison] is not made to correspond to the tracking model is sent to the discovery section 6.”  Column 5, lines 15-16.  Also note periodic validation embodiments during system operation “if the camera calibration no longer represents the relationship between observed 2D images and the 3D world” in AAPA Paragraphs 5-6. Also note treatment of duplication above.)
“g) in response to step (f) and during the runtime vision inspection process, determining that an additional calibration process is desired based upon a result of the step of comparing exceeding at least one of the (i) accuracy determined during step (a) and (ii) the desired system accuracy;”  (“The feature amount which is not made to correspond to the tracking model is sent to the discovery section 6 [for additional calibration].”  Column 5, lines 15-16.  Further see updating of calibration information in Column 3, lines 33-36.  Also note periodic validation embodiments during system operation in AAPA Paragraphs 2-3 and 5-6.)
“h) ceasing the runtime vision inspection process; and (As noted by PTAB on Page 9, “AAPA teaches that the system is taken out of runtime 
i) performing the additional calibration process to recalibrate at least one of the at least three cameras.”  (“periodically validating camera calibration, applicable a single, or plurality, of 2D or 3D cameras … this approach still requires that the system is not running production when the validation procedure is performed”  AAPA, Specification, Paragraph 6.)
Utsumi does not teach embodiments of the first feature and second feature that may be directed to use of calibration appliances. 
Chen teaches these additional embodiments in the context of multi-camera calibration with respect to an observed object:  “calibration system includes a calibration appliance, a feature extraction unit and a processor.”   Chen, Paragraphs 3-13.  AAPA also teaches “placing a calibration target into the field of view of the cameras.”  AAPA, Specification, Paragraph 6.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Utsumi to use features embodied in calibration appliances as taught in Chen and/or AAPA, in order to create a “calibration system and a method that can be conveniently used in an image capture apparatus.”  Chen, Paragraph 5.
Regarding Claim 8:  “The method as set forth in claim 1 wherein the additional calibration process includes generating new extrinsic calibration parameters based upon step (d) and providing the extrinsic calibration parameters to at least one of the at least three cameras so as to recalibrate the at least one of the at least three cameras.”  ("a second step of updating [generating new] the estimated values of the position and posture of the camera on the basis of the information related to the relative posture and relative 35 position calculated in the first step.”  Ustumi, Column, 3, lines 33-36.)
Regarding Claim 9:  “The method as set forth in claim 1 wherein the accuracy determined during step (a) includes a collection of values based upon calibration residual errors.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, a collection of values based upon calibration residual errors can mean that step (a) updates calibration information.  Utsumi discloses:  “a second step of updating the estimated values of the position and posture of the camera on the basis of the information related to the relative posture and relative position calculated in the first step.”  Ustumi, Column 3, lines 33-36.)
Regarding Claim 10:  “The method as set forth in claim 9 further comprising providing the new extrinsic parameters so as to recalibrate at least one of the at least three cameras in accordance with step (a).”  (See rejection of Claim 9.  Further, “In the discovery section 6, a person [feature] who has newly appeared in a scene is detected … Information (an initial value) related to the position of the new person is transmitted to the tracking section 8 ...”  Ustumi, Column 5, lines 22-28.)
Regarding Claim 11:  “The method as set forth in claim 1 wherein the system of at least three cameras performs a machine vision system inspection so as to perform runtime machine vision inspection to objects that pass through a volume space viewed by the at least three cameras.”  This claim is rejected for reasons stated in Claim 1, because Claim 11 does not modify the method steps of Claim 1.  
Regarding Claim 12:  “The method as set forth in claim 1 wherein the desired system accuracy is based upon historical values for each of the first estimated location and the second estimated location.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, the system tracks features in time (motion or multiple frames).  In Utsumi, “a correspondence between the extracted feature point and the tracking model which has already been discovered is established.”  Column 6, lines 3-5.)
Claim 13 is rejected for reasons stated in Claim 1, because as interpreted in claim 1 and consistent with the instant specification and one of ordinary skill in the art, the desired system accuracy is a predetermined threshold.
Regarding Claim 14:  “The method as set forth in claim 13 wherein the threshold value is defined based upon a desired accuracy of a runtime vision system task.”  Utsumi teaches “detecting human motion by image processing” which reads on the runtime vision system task.  Column 1, line 13.  Further, “The feature amount which [on comparison] is not made to correspond to the tracking model [threshold] is sent to the discovery section 6.”  Column 5, lines 15-16.)
Regarding Claim 15:  “The method as set forth in claim 1 further comprising recalibrating, during the additional calibration process, the at least one of the at least three cameras based upon new intrinsic parameters.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, 
Claim 19 is rejected for reasons stated in Claim 1, and because Utsumi discloses a system for performing the method of Claim 1 using sets of at least three cameras.  See Figs. 1 and 8.  (Note, the first plurality and the second plurality of cameras of Claim 19 can refer to the same set of cameras.)
Regarding Claim 23:  “The method as set forth in claim 1 wherein the first camera of the first plurality of the at least three cameras is the same as the first camera of the second plurality of the at least three cameras, and the second camera of the first plurality of the at least three cameras is the same as the second camera of the second plurality of the at least three cameras.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, two cameras can be used.  Utsumi teaches “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture from the reference camera.”  Column 2, lines 48-50, and Column 3, lines 21-24.)
Claim 24 is rejected for reasons stated for Claim 23.
Regarding Claim 26:  “The method of claim 1 wherein the extrinsic calibration parameters define a 3D world coordinate space for each of the at least three cameras.”  (Note that this element does not specify a method step.  Also note AAPA:  “The calibration of these cameras determines the relationship between the 
Claim 27 is rejected for reasons stated for Claim 26 in view of Claim 19 rejection.
Claim 28 is rejecte for reasons stated for Claim 1, and because prior art teaches:
“a) receiving calibration data including at least one of: estimated respective intrinsic calibration parameters for each of the at least three cameras, estimated respective extrinsic calibration parameters for each of the at least three cameras, or respective error statistics for each of the at least three cameras;”  (“The camera intrinsics and extrinsics (which are often referred to as camera calibration parameters) are used in [and thus received by] runtime alignment or inspection tasks to remove the lens distortion and interpret the observed 2D image feature points in a 3D space.”  AAPA, Specification, Paragraphs 2-3. Similarly see Ustumi, Column 3, lines 1-36.  Also note another embodiment where “These current parameters are analyzed with respect to stored [and thus received from storage], setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein remain within acceptable calibration”  AAPA, Specification, Paragraph 6.)
Claim 29 is rejected for reasons stated for Claim 1 in view of the Claim 28 rejection.
Regarding Claim 30:  “The method of claim 28, wherein the at least one of the estimated respective intrinsic calibration parameters for each of the at least three cameras, the estimated respective extrinsic calibration parameters for each of the at least three cameras, or the respective error statistics for each of the at least three cameras comprises each of the estimated respective intrinsic calibration parameters for each of the at least three cameras, the estimated respective extrinsic calibration parameters for each of the at least three cameras, and the respective error statistics for each of the at least three cameras.”  (See reasons for rejection of this feature in Claim 1 in view of Claim 28 rejection. Particularly note Utsumi, “Each of the observation sections 4 performs processing for extracting feature amounts on the basis of an input image obtained from the corresponding camera 2.”  Column 5, lines 1-5.  Note that the shared observation features (similarity and error statistics) obtained by each camera are then used in calibrating the camera parameters.  Ustumi, Column 2, line 35 – Column 3, line 59. Note similarly “Camera calibration invoives modeiing a camera's position and iens characteristics known as the extrinsic andvintrinsic parameters. Camera calibration can be performed on either a single camera or a multi-camera arrangement” in AAPA Paragraph 2.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483